Citation Nr: 0500751	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  97-28 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an increased initial rating for the 
service-connected sensory/motor polyneuropathy of the right 
foot, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased initial rating for the 
service-connected sensory/motor polyneuropathy of the left 
foot, currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for the service-
connected residuals of a tibial sesamoidectomy and partial 
metatarsectomy of the fifth metatarsal with hallux valgus and 
pes planus of the right foot, currently evaluated as 10 
percent disabling.  

4.  Entitlement to an increased rating for the service-
connected residuals of a tibial sesamoidectomy and partial 
metatarsectomy of the fifth metatarsal with hallux valgus and 
pes planus of the left foot, currently evaluated as 10 
percent disabling.  




REPRESENTATION

Veteran represented by:	Barbara Evans-Yosief, Esq.


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to April 
1971, with prior active duty of 1 month and 12 days.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision, in 
which the RO denied a compensable rating for the veteran's 
service-connected bilateral hallux valgus and pes planus.  

In an October 2002 decision, the RO granted secondary service 
connection for sensory/motor polyneuropathy of the right foot 
and left foot, assigning a 20 percent rating for each foot, 
effective on August 21, 1995.  

The Board remanded this case for additional development of 
the record in September 1999 and then for additional action 
by the RO in September 2003.  


FINDINGS OF FACT

1.  The service-connected disability picture manifested by 
polyneuropathy of the right foot is shown to be manifested by 
no more than a moderate impairment to include tenderness and 
pain with a wholly sensory deficit.  

2.  The service-connected disability picture manifested by 
polyneuropathy of the left foot is shown to be manifested by 
no more than moderate impairment to include tenderness to 
palpation and pain with a wholly sensory deficit.  

3.  The service-connected residuals of a tibial 
sesamoidectomy and partial metatarsectomy of the fifth 
metatarsal with hallux valgus and pes planus on the right are 
not shown to be manifested by more than moderate foot overall 
impairment.  

4.  The service-connected residuals of a tibial 
sesamoidectomy and partial metatarsectomy of the fifth 
metatarsal with hallux valgus and pes planus on the left are 
not shown to be manifested by no more than moderate overall 
foot impairment.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability 
evaluation in excess of 20 percent for the service-connected 
sensory/motor polyneuropathy of the right foot have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.121a including Diagnostic Code 8521 (2004).  

2.  The criteria for the assignment of a disability 
evaluation in excess of 20 percent for the service-connected 
sensory/motor polyneuropathy of the left foot have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.421a including Diagnostic Code 8521 (2004).  

3.  The criteria for the assignment of a disability 
evaluation in excess of 10 percent for the service-connected 
right foot disability manifested by the residuals of a tibial 
sesamoidectomy and partial metatarsectomy of the fifth 
metatarsal with hallux valgus and pes planus have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.20, 4.27, 4.71a including Diagnostic Code 
5299-5284 (2004).  

4.  The criteria for the assignment of a disability 
evaluation in excess of 10 percent for the service-connected 
left foot disability manifested by the residuals of a tibial 
sesamoidectomy and partial metatarsectomy of the fifth 
metatarsal with hallux valgus and pes planus have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.20, 4.27, 4.71a including Diagnostic Code 
5299-5284 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains evidence regarding the scope of notice to 
which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
the issues.  

Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  

Further, by November 1996 Statement of the Case, and October 
2002 and March 2004 Supplemental Statements of the Case, and 
a December 2003 letter, the veteran and his representative 
have been notified of the evidence needed to establish the 
benefits sought, and via that letter and March 2003 
supplemental statement of the case, he has been advised 
regarding his and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that the veteran was apprised of the relevant 
aspects of VCAA after initial RO consideration of his claim.  
See Pelegrini v. Principi, 16 Vet. App. 259 (2004); Pelegrini 
v. Principi (Pelegrini II), No. 01-944 (U.S. Vet. App. June 
24, 2004).  As the RO's initial adjudication occurred before 
the enactment of VCAA, and VCAA notice is otherwise complete, 
the current notice is sufficient.  Pelegrini II.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

On a December 1994 private medical examination, the veteran 
complained of having bilateral foot pain.  On objective 
examination, the examiner noted normal gait.  The examiner's 
impression was that of peripheral neuropathy and thrombotic 
thrombocytopenic purpura (TTP).  

In May 1997, the veteran's private podiatrist reviewed the 
medical records and concluded that the veteran was suffering 
from post-surgical osteoarthritis of the fifth metatarsal 
phalangeal (MTP) joints, a mild bunion deformity, mild pes 
planus, mild sensory neuropathy of the feet and lower legs, 
and atrophic musculature of the of the lower extremities.  

The podiatrist opined that the prognosis was poor.  He 
further asserted that he had treated the veteran between 
August 1989 and May 1997 when it appeared that the sensory 
neuropathy of the feet and the degenerative changes in the 
fifth MTP joints had worsened.  

An October 1997 podiatry examination report reflected 
complaints of bilateral foot pain.  The examiner noted a 
history of bilateral foot surgery for the removal of the 
tibial sesamoids, as well as partial excision of the fifth 
metatarsal heads.  Even after surgery, the veteran continued 
to experience bilateral foot pain.  

Objectively, the examiner found mild decrease to pin prick, 
bilaterally.  The examiner observed tenderness to palpation 
at submetatarsal five, right greater than left and at 
submetatarsal one bilaterally.  Painful range of motion was 
noted at the fifth MTP joints with crepitus, right greater 
than left.  

There was noted to be pain present at the normal range of 
motion of the first MTP joints without crepitus.  Tenderness 
to palpation of the plantar fascia was noted bilaterally with 
exacerbation with toe extension and foot dorsiflexion.  The 
fifth toes did not purchase with stance, apparently throwing 
off the veteran's balance.  The ankle X-ray studies were 
unremarkable.  

The examiner diagnosed painful degenerative joint disease of 
the fifth MTP joints, painful capsulitis at the first MTP 
joints, status post-tibial sesamoidectomy, plantar fasciitis, 
and gastroc soleal equines with compound forefoot equines, 
bilaterally.  According to the examiner, the prognosis was 
poor.  

On a March 1998 VA examination of the feet, the veteran 
complained of pain and some stiffness about the fifth MTP 
joints.  According to the veteran, his symptoms improved with 
rest and aggravated with standing and walking.  Treatment 
entailed stretching exercises and anti-inflammatory 
medication.  The veteran reported having occasional mild 
flare-ups.  The examiner opined that no additional disability 
resulted from these occasional flare-ups.  

The examiner described a somewhat factitious gait pattern on 
examination as the veteran was observed walking normally into 
and out of the examination room.  The veteran exhibited an 
exaggerated antalgic gait while walking during the 
examination.   

Thus, according to the examiner, there was a strong 
factitious component to the veteran's claims of having 
bilateral foot weakness.  There was no significant pain on 
range of motion of the joints of the feet.  There was mild 
tendetrness to palpation beneath the first and fifth MTP 
joints, bilaterally.  There was no edema, instability or 
weakness.  

The examiner observed no abnormal shoe wear or callosities.  
The veteran's posture was noted to be normal.  The veteran 
exhibited a mild flexible bilateral pes planus, as well as a 
mild hallux abducto valgus deformity, bilaterally.  

The examiner diagnosed long-term status post tibial 
sesamoidectomies of the left and right feet and a secondary 
diagnosis of long-term status post partial fifth metatarsal 
head resection, bilaterally.  Bilateral hallux abducto valgus 
and pes planus were mild and minimal.  There was no ankle 
involvement, according to the examiner.  

On August 2001 fee-basis neurologic examination report, the 
examiner noted a history that was significant for TTP that 
was being treated with steroids, bilateral foot surgery in 
1972 and peripheral neuropathy.  The veteran's gait was 
within normal limits, and there were no involuntary 
movements.  

On July 2002 fee-basis medical examination, the veteran's 
motor function of the lower extremities appeared normal.  The 
veteran was able to distinguish between dull and sharp and 
could detect light touch using an examination brush as well 
as pin prick equally with no change in sensation going from 
the tips of the toes up to the calf and above the calf to the 
thigh.  

The veteran complained of having tenderness during palpation 
of the soles of his feet, as well as the dorsa of the feet.  

The examiner diagnosed residuals of a tibial sesamoidectomy 
and partial metatarsectomy of the fifth metatarsal 
bilaterally with hallux valgus and pes planus and peripheral 
sensory neuropathy, bilaterally.  The examiner noted that the 
veteran's sensory neuropathy was manifested by pain in the 
feet and tenderness in the soles and dorsa of the feet.  


Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The evaluation of the same disability or the same 
manifestation of a disability under different diagnostic 
codes is to be avoided when rating a veteran's service- 
connected disabilities. 3 8 C.F.R. § 4.14 (2004).  

It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Right foot and left foot neurologic disabilities 

The veteran's service-connected right foot and left foot 
neurologic disabilities appear to be equal in severity, and 
the Board will discuss entitlement to increased ratings under 
one heading.  The veteran's neurologic disability of the feet 
has been rated by the RO under the provisions of Diagnostic 
Code 8521.  38 C.F.R. § 4.121a.  

Under this regulatory provision, a 20 percent evaluation is 
warranted for moderate incomplete paralysis of the external 
popliteal nerve (common peroneal).  

A 30 percent evaluation is assigned for severe incomplete 
paralysis, and a 40 percent evaluation is warranted for 
severe complete paralysis of the external popliteal nerve 
manifested by foot drop and slight droop of first phalanges 
of all toes, cannot dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of toes lost; abduction of 
foot lost, adduction weakened; anesthesia covers entire 
dorsum of foot and toes.  Id.  

The veteran's neurologic disabilities of the feet are each 
currently rated 20 percent disabling.  A 30 percent 
evaluation for either foot would require a showing of severe 
incomplete paralysis.  Id.  Absent findings of a motor 
deficit with respect of either foot, a 30 percent disability 
evaluation is not for application at any time during the 
appeals period.  Id., see Fenderson, supra.  

The veteran's neurologic disability of the feet is manifested 
by mild sensory neuropathy.  The veteran is able to 
distinguish between dull and sharp and can detect light touch 
as well as pin prick, bilaterally.  He has not reported and 
the examiners have not observed involuntary movement of the 
feet.  

His neurologic disability of the feet consists primarily of 
pain and tenderness in the soles and dorsa of the feet.  Such 
symptomatology is not consistent with a finding of severe 
incomplete paralysis of the feet, and a 30 percent evaluation 
is not applicable to either a left or right foot neurologic 
disability at any time during the period of the appeal.  


Right foot and left foot orthopedic disabilities 

The veteran's service-connected right foot and left foot 
orthopedic disability appears similar in severity and will be 
discussed under one heading.  The veteran's bilateral foot 
disability has been rated by the RO under the provisions of 
Diagnostic Code 5299-5284.  38 C.F.R. §§ 4.20, 4.27, 4.71a.  

Under this regulatory provision, a rating of 10 percent is 
warranted for a moderate disability of the foot; moderately 
severe residuals warrant a 20 percent evaluation; and severe 
residuals warrant a 30 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5284. With actual loss of use of the 
foot, it will be rated at 40 percent.  Id.  at Note.  

The veteran's orthopedic disability of the feet is manifested 
by mild bunion deformity as well as mild pes planus.  The 
veteran's gait is normal, although he did appear to 
exaggerate of his bilateral foot disability on March 1998 VA 
orthopedic examination.  

He has some degenerative changes at the fifth MTP joints; 
however, he experiences no significant pain on range of 
motion, and flare-ups do not cause additional disability.  
The veteran does not experience edema, instability or 
weakness of the feet.  

The veteran's symptomatology is inconsistent with moderately 
severe disablement or greater for either foot, in the Board's 
opinion.  As such, although he did undergo surgery on the 
feet several decades ago, a 20 percent disability evaluation 
is not for application under Diagnostic Code 5284.  Id.  

Diagnostic Code 5276 pertains to acquired flat feet.  Id.  A 
10 percent rating under this code, regardless of whether the 
condition is unilateral or bilateral, indicates it is 
moderate with the weight-bearing line over or medial to the 
great toe, inward bowing of the tendon Achilles, and pain on 
manipulation and use of the feet.  

A 20 percent rating for unilateral pes planus or a 30 percent 
rating for bilateral pes planus requires a severe condition 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indications of swelling on use, and characteristic 
callosities.  

A 30 percent rating for unilateral pes planus or a 50 percent 
rating for bilateral pes planus requires a pronounced 
condition manifested by marked pronation, extreme tenderness 
of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
Id.  

Objective evidence of significant deformity has not been 
shown.  Indeed, the veteran's bilateral pes planus is shown 
to be mild.  As such, a compensable rating under this 
Diagnostic Code would not be for application with respect to 
either foot.  Id.

Diagnostic Code 5280 dealing with unilateral hallux valgus is 
also potentially applicable.  Id.  Under that Diagnostic 
Code, a single, 10 percent evaluation is authorized for 
severe hallux valgus, if equivalent to amputation of the 
great toe or if operated upon with resection of the 
metatarsal head.  

The veteran would not fare better under Diagnostic Code 5280 
with respect to either foot.  As such, any disablement 
potentially ratable under the provisions of Diagnostic Code 
5280 or 5284 would be taken into account in the 10 percent 
ratings already assigned under Diagnostic Code 5284.  

In the present case, it should also be noted that when 
evaluating disability of the musculoskeletal system, 38 
C.F.R. § 4.40 (2003) allows for consideration of functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 (2003) provides that consideration also be given to 
weakened movement, excess fatigability and incoordination.  

The veteran is not shown to suffer from a separately ratable 
functional loss of a compensable degree due to pain and 
weakness or weakened movement, as he appears to have a normal 
gait and range of motion of the feet.  As such, additional 
compensation is not assignable on this basis.  



ORDER

An increased initial rating for the service-connected 
sensory/motor polyneuropathy of the right foot is denied.  

An increased initial rating for the service-connected 
sensory/motor polyneuropathy of the left foot is denied.  

An increased rating for the service-connected residuals of a 
tibial sesamoidectomy and partial metatarsectomy of the fifth 
metatarsal with hallux valgus and pes planus of the right 
foot is denied.  

An increased rating for the service-connected residuals of a 
tibial sesamoidectomy and partial metatarsectomy of the fifth 
metatarsal with hallux valgus and pes planus of the left foot 
is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


